Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The action is responsive to the Amendment filed on 07/19/2021. Claims 1-4, 6-12, and 14-19 are pending. Claims 5, 13, and 20 are cancelled. Claims 1, 9, and 13 have been amended.

Response to Arguments
Applicant's arguments filed 07/19/2021, with respect to 35 U.S.C. 101 rejection, have been fully considered but they are not persuasive. The examiner respectfully submits that the claims are still ineligible in view of the current amendments, as indicated in the rejection.
Applicant states (page 9): “the claimed embodiments of present application cover a method for acquiring an output quantity (target vibration motor) according to an input quantity (vibration frequency), rather than a purely mathematical abstract idea.” 	Examiner respectfully disagrees.  Claims 1, 2, 9, 10, 16, 17 talk about calculating the vibration quantity using the cited formula, not acquiring it using specific measurements, which falls under the mathematical manipulations concept.
Applicant further states (page 9): “the additional element “a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate” recited in amended independent claim 1 make it apparent that those skilled in the art 
Examiner respectfully disagrees. The vibration motor is still an additional element, being a generic hardware, which is not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B.
Applicant’s arguments filed 07/19/2021, with respect to 35 U.S.C. 103 rejection, regarding claims 1-4, 6-12, and 14-19, have been considered but are moot because of the new ground of rejection necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a largest vibration quantity.” The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “a largest vibration quantity” is not described in the specification. It is not clear what the “quantity” is. No details are provided for the person skilled in the art to understand what the “vibration quantity” actually is.
Same reasoning applies to Claims 9 and 16.
Therefore, claims 1, 9, and 16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-4, 6-8) and a product (apparatus claims 9-12, 14-19).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the 
Claim 1 is copied below, with the limitations belonging to an abstract idea highlighted in bold.
A method for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate, the method comprising: 
acquiring, prior to that the vibrations motor are mounted in the terminal,  vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1; 
calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors; and 
selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, steps of “calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” and ”selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” are treated by the Examiner as belonging to mathematical concept grouping.
Independent Claim 9 recites a device for selecting a vibration motor, comprising a processor configured to receive the vibration data and carry out the steps of Claim 1. The 101 analysis is analogous to that of claim 1, with the processor being another additional element, which is not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B, since the processor is merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Independent Claim 16 recites further additional elements, namely a non-transitory computer-readable storage medium comprising a computer program to carry out steps of Claim 1. The 101 analysis is analogous to that of claim 1, with a non-transitory computer-readable storage medium comprising a computer program being another additional element, which is not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B, since the non-transitory computer-readable storage medium is a computer program, which is merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate;
In Claim 9: a processor configured to receive the vibration data and carry out the steps of Claim 1;
In Claim 16: a non-transitory computer-readable storage medium comprising a computer program to carry out steps of Claim 1.
In Claim 1, the additional element in the preamble of “a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to 
Similar limitations that are recited in Claims 9 and 16 are also generically recited and represent extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
The claims 1, 9, and 16, therefore, are not patent eligible.
With regards to the dependent Claims, Claims 2-4, 6-8, 10-12, 14-15, and 17-19 are similarly ineligible.  Claims 2-4, 6-8, 10-12, 14-15, and 17-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly 
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 and 6-9, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over US20170104434 to Hu et al. (hereinafter Hu) in view of CN107202631A to Wang et al. (hereinafter Wang).

Regarding Claim 1: Hu discloses:
“A method for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate (para 0001 – “The present disclosure is related to vibration motors, specifically related to a multi-motor driving device and a method for driving the device”; para 0002 – “A vibration motor is applied to feedback of system generally, for example, incoming call prompt, message prompt and navigation prompt of mobile phone (i.e. terminal, added by examiner), vibration feedback of game player, etc. for portable consumer electronic products, such as mobile phone”; para 0009 – “a multi motor driving device which can perform motor selection control is disclosed. The device includes an event generation system, a control system and a motor system”), the method comprising:
“acquiring, prior to that the vibrations motor are mounted in the terminal, vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1” (para 0016 – “The driving module is used to receive the vibration signal sent from the signal selection module (i.e. prior to that the vibrations motor are mounted in the terminal, added by examiner) and the motor control signal exported from motor selection module. It will amplify the signal, and export an driving signal which can drive corresponding motor to vibrate. The driving module can include one drive module to drive multiple motors (interpreted as n candidate vibration motors, added by examiner) to vibrate. Also, it can include multiple drive sub-modules to drive different motors to vibrate respectively.”);
“selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0019 – “a method for motor selection control is also provided in this disclosure. The method includes the steps of…”; para 0021 – “S2: The control module receives the above mentioned initial signal and analyzes it, exports the motor selection instruction and the signal selection instruction (interpreted as selecting the motor with a largest vibration quantity, added by examiner)”; para 0022 – “S3: The motor selection module selects motor which is to be vibrated according to the above mentioned motor selection instruction, and exports the motor selection signal”).
	Hu is silent on:
“calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors; and selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively”.
	However, Wang discloses:
S102: Obtain the vibration amplitude (i.e. calculate a vibration quantity, an amplitude, added by examiner) of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”); and
“selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude (i.e. largest vibration quantity, added by examiner) as the resonance frequency of the vibration motor”; para 0053 – “Based on the above technical solution, the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor”).  



Regarding Claim 6: Hu/Wang combination discloses the method of Claim 1 (see the rejection for Claim 1).
Hu/Wang combination does not explicitly teach “further comprising determining a mass of the terminal through a design specification prior to the calculating a vibration quantity of the terminal”.
However, the reference of Wang does disclose operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Hu/Wang combination, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the 

Regarding Claim 7: Hu/Wang combination discloses the method of Claim 6 (see the rejection for Claim 6).
The Hu/Wang combination does not explicitly teach “further comprising determining a location for the target vibration motor to be installed in the terminal through the design specification prior to the calculating a vibration quantity of the terminal”.
However, the Hu/Wang combination does disclose operations for testing/selecting regarding the vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such design specification to determine a location for the target vibration motor to be installed in the terminal through the design specification prior to the calculating a vibration quantity of the terminal to ensure the best match of these components in the entire system in order to achieve the best performance of the system.

Regarding Claim 8: Hu/Wang combination discloses the method of Claim 6 (see the rejection for Claim 6).

However, the Hu/Wang combination does disclose operations for testing/selecting regarding the vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such design specification to install the target vibration motor in the terminal at the determined location, to ensure the best match of these components in the entire system in order to achieve the best performance of the system.

Regarding Claim 9:  Hu discloses:
“A device for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate” (para 0009 – “Referring to FIGS. 1-2, a multi motor driving device which can perform motor selection control is disclosed. The device includes an event generation system, a control system and a motor system”; para 0011 – “The control system includes a control module, a motor selection module, a signal storage module and a driving module”);
“acquire, prior to that the vibrations motor are mounted in the terminal, vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1” (para 0016 – “The driving module is used to receive the vibration signal sent from the signal selection module (i.e. prior to that the vibrations motor are mounted in the terminal, added by examiner) and the motor control signal exported from motor selection module. It will amplify the signal, and export an driving signal which can drive corresponding motor to vibrate. The driving module can include one drive module to drive multiple motors (interpreted as n candidate vibration motors, added by examiner) to vibrate. Also, it can include multiple drive sub-modules to drive different motors to vibrate respectively”).
Hu is silent on:
“the device comprises: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: calculate a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors; and select a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively”.
	However, Wang discloses:
“a processor; and a memory configured to store instructions executable by the processor” (para 0027 – “The single-chip microcomputer (i.e. processor, having a memory, added by examiner) is used to send instructions to drive the vibration motor to vibrate at each frequency within the specified frequency range; obtain the vibration amplitude of the vibration motor at each frequency, and select the frequency corresponding to the maximum vibration amplitude as The resonance frequency of the vibration motor; sending an instruction to drive the vibration motor to the resonance frequency to test the performance of the vibration motor), 
wherein the processor is configured to: 
“calculate a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”); and 
“select a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude as the resonance frequency of the vibration motor”; para 0052 – “S104: After driving the vibration motor to the resonance frequency, test the performance of the vibration motor”; para 0053 – “the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor, Test its performance after driving the vibration motor to the resonance frequency”; para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude (i.e. largest vibration quantity, added by examiner) as the resonance frequency of the vibration motor”; para 0053 – “Based on the above technical solution, the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Hu as taught by Wang, in order to calculate a vibration quantity of the terminal individually for each motor in question to make selection more reliable and select a motor with largest vibration quantity to make the resulting signal more easily received by the user and making the use of the terminal easy and reliable.

Regarding Claim 14: The Hu/Wang combination discloses a testing system comprising the device of claim 9 (see the rejection for Claim 9).
 Hu further discloses:
“further comprising the n candidate vibration motors” (para 0009 – “Referring to FIGS. 1-2, a multi motor (i.e. comprising n motors, added by examiner) driving device which can perform motor selection control is disclosed. The device includes an event generation system, a control system and a motor system”).  

Regarding Claim 15: The Hu/Wang combination discloses a testing system of claim 14 (see the rejection for Claim 14).
Hu/Wang combination does not explicitly teach “further comprising the terminal with design specifications specifying a mass of the terminal including the target vibration motor, and a location for the target vibration motor to be installed”.
However, the reference of Wang does disclose operations for testing/selecting the vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such design specification to use the mass of the terminal including the target vibration motor, and a location for the target vibration motor to be installed, to ensure the best match of these components in the entire system to achieve the best performance of the system.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu/Wang combination in view of US20160298653 to Masuo (hereinafter Masuo).

Regarding Claim 2:  The Hu/Wang combination discloses the method of claim 1, wherein the calculating the vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors comprises” (see the rejection for Claim 1).
	Wang further discloses:
“for an i-th candidate vibration motor in the n candidate vibration motors, calculating a vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”). 
Hu/Wang combination is silent on “calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration”.

“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Hu/Wang combination as taught by Masuo, in order to calculate the vibration quantity of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.

Regarding Claim 10:  The Hu/Wang combination discloses:
“The device of claim 9, wherein the calculating the vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors comprises” (see the rejection for Claim 9).
	Wang further discloses:
S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”).
	Hu/Wang combination is silent on:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image2.png
    42
    64
    media_image2.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents the gravitational acceleration”.
	However, Masuo discloses:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image2.png
    42
    64
    media_image2.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents the gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Hu/Wang combination as taught by Masuo, in order to calculate the vibration quantity of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu/Wang combination in view of JP4805892B2 to Shigeki et al. (hereinafter Shigeki).

Regarding Claim 3:  The Hu/Wang/Masuo combination discloses the method of Claim 2 (see the rejection for Claim 2).
Wang further discloses:
“wherein the calculating the vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises: calculating a driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).
The Hu/Wang/Masuo combination is silent on:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal”.  
However, the reference of Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Hu/Wang/Masuo as taught by Shigeki, in order to calculate the vibration acceleration of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu/Wang combination in view of JP4805892B2 to Shigeki et al. (hereinafter Shigeki).

Regarding Claim 11:  The Hu/Wang combination discloses the method of Claim 9 (see the rejection for Claim 9).
Wang further discloses:
“wherein the calculating the vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises: calculating a driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor; and calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor” (para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).
The Hu/Wang combination is silent on:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal”.  
However, Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a three-axis (three-dimensional) type that detects acceleration in the X-axis direction, the Y-axis direction, and the Z-axis direction, and accelerates based on a force (F) and a mass (m) applied from the outside. (A) is measured (acceleration (a) = force (F) / mass (m))”).  
.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu/Wang combination in view of NPL reference by Holzner (Holzner, Steven. “How to Calculate the Angular Frequency of a Mass on a Spring.” Dummies, 20 Feb. 2006, www.dummies.com/education/science/physics/how-to-calculate-the-angular-frequency-of-a-mass-on-a-spring/, hereinafter Holzner) and in further view of US20050082993 to Morishita (hereinafter Morishita).

Regarding Claim 4: The Hu/Wang combination discloses the method of claim 3,  wherein the calculating the driving force generated by the i- th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises (see the rejection for Claim 3).
Hu/Wang combination is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.

“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Hu/Wang combination and Holzner are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor according to Claim 3, disclosed by Hu/Wang combination as taught by Holzner and Morishita, in order to calculate the angular velocity of the vibration motor and the driving force generated by the vibration motor, and ensure that the vibration motor under research is a good match for the terminal in question.

Regarding Claim 12: The Hu/Wang combination discloses the device of claim 9, wherein the calculating the driving force generated by the i- th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises (see the rejection for Claim 9).
	Hu/Wang combination is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.
However, Holzner discloses:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Hu/Wang combination and Holzner are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor according to Claim 9, disclosed by Hu/Wang combination as taught by Holzner and Morishita, in order to calculate the angular velocity of the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu.

Regarding Claim 16: Wang discloses:
“A non-transitory computer-readable storage medium, wherein a computer program is stored in the storage medium for execution by a processor to implement operations” (para 0081 – “The single chip microcomputer (having the non-transitory computer-storage medium as part of every computer by design added by examiner) sends instructions (i.e. a computer program is stored in the storage medium for execution by a processor to implement operations, added by examiner) to drive the vibration motor to vibrate at each frequency within the specified frequency range”) including:
“calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” (para 0049 – “S102: Obtain the vibration amplitude (i.e. calculate a vibration quantity, which is an amplitude, added by examiner) of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”).
Wang is silent on:
“acquiring, prior to that the vibrations motor are mounted in the terminal, vibration frequencies of candidate vibration motors for the terminal, n being an integer greater than 1; and selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively.”
	However, Hu discloses:
“acquiring, prior to that the vibrations motor are mounted in the terminal,  vibration frequencies of candidate vibration motors for the terminal, n being an integer greater than 1” (para 0016 – “The driving module is used to receive the vibration signal sent from the signal selection module (i.e. prior to that the vibrations motor are mounted in the terminal, added by examiner) and the motor control signal exported from motor selection module. It will amplify the signal, and export an driving signal which can drive corresponding motor to vibrate. The driving module can include one drive module to drive multiple motors (interpreted as n candidate vibration motors, added by examiner) to vibrate. Also, it can include multiple drive sub-modules to drive different motors to vibrate respectively.”); and
“selecting a target vibration motor with a largest vibration quantity from the n candidate vibration motors according to the vibration quantities corresponding to a method for motor selection control is also provided in this disclosure. The method includes the steps of…”; para 0021 – “S2: The control module receives the above mentioned initial signal and analyzes it, exports the motor selection instruction and the signal selection instruction (interpreted as selecting the motor with a largest vibration quantity, added by examiner)”; para 0022 – “S3: The motor selection module selects motor which is to be vibrated according to the above mentioned motor selection instruction, and exports the motor selection signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Hu, in order to calculate a vibration quantity of the terminal individually for each motor in question to make selection more reliable and select a motor with largest vibration quantity to make the resulting signal more easily received by the user and making the use of the terminal easy and reliable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Hu combination in view of Masuo.

Regarding Claim 17: The Wang/Hu combination discloses the non-transitory computer-readable storage medium of claim 16, wherein the calculating the vibration quantity of the terminal driven by each candidate 
Wang further discloses:
“for an i-th candidate vibration motor in the n candidate vibration motors, calculating a vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”).
The Wang/Hu combination is silent on “calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image2.png
    42
    64
    media_image2.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents the gravitational acceleration”.  
However, Masuo discloses:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang/Hu combination as taught by Masuo, in order to calculate the vibration quantity of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Hu combination in view of Shigeki.

  	Regarding Claim 18: The Wang/Hu combination discloses the non-transitory computer-readable storage medium of claim 16. 
	Wang further discloses:
This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).
Wang is silent on: 
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal”.  
However, Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a three-axis (three-dimensional) type that detects acceleration in the X-axis direction, the Y-axis direction, and the Z-axis direction, and accelerates based on a force (F) and a mass (m) applied from the outside. (A) is measured (acceleration (a) = force (F) / mass (m))”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang/Hu combination as taught by Shigeki, in order to calculate the vibration acceleration of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Hu combination in view of Holzner and in further view of Morishita.

Regarding Claim 19: The Wang/Hu combination discloses the non-transitory computer-readable storage medium of claim 16, wherein the calculating the driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises (see the rejection for Claim 16).
The Wang/Hu combination is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.
However, Holzner discloses:
[AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Wang and Holzner are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor according to Claim 16, disclosed by Wang/Hu combination as taught by Holzner and Morishita, in order to calculate the angular velocity of the vibration motor and the driving force generated by the vibration motor, and ensure that the vibration motor under research is a good match for the terminal in question.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863